UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                 Criminal No. 09-0026 (PLF)
                                    )
RICO RODRIGUS WILLIAMS,             )
                                    )
      Defendant.                    )
____________________________________)


                                             ORDER

               For the reasons set forth in the Opinion issued this same day, it is hereby

               ORDERED that the motion [Dkt. No. 246] of the United States for restitution

under the Mandatory Victims Restitution Act (“MVRA”), 18 U.S.C. § 3663A, or in the

alternative, under the Victim and Witness Protection Act (“VWPA”), 18 U.S.C. § 3663, is

GRANTED IN PART; it is

               FURTHER ORDERED that defendant Rico Rodrigus Williams shall pay

restitution to Sergeant Juwan Johnson’s estate pursuant to the VWPA; and it is

               FURTHER ORDERED that Mr. Williams is directed to provide supplemental

evidence of his financial resources, his future earning ability, and the financial needs and earning

ability of his dependents, on or before February 15, 2019.

               SO ORDERED.




                                                       PAUL L. FRIEDMAN
                                                       United States District Judge

DATE: January 8, 2019